UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4548



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD RAYFIELD HANDY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00279-RDB)


Submitted:   September 17, 2007           Decided:   October 10, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Jay Graham, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Richard C.
Kay, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald    Rayfield      Handy       pled   guilty    to    conspiracy     to

distribute and to possess with intent to distribute cocaine base

and was sentenced to 210 months in prison.                           He now appeals,

claiming    that   the   district     court       should      have    allowed   him   to

withdraw    his    guilty    plea    and        that   he     received    ineffective

assistance of counsel.       We affirm.

            Our review is for abuse of discretion.                        See United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                     Withdrawal

of a guilty plea is not a matter of right.                           United States v.

Bowman, 348 F.3d 408, 413 (4th Cir. 2003).                  The defendant bears the

burden of showing a “fair and just reason” for the withdrawal of

his plea.      Fed. R. Crim. P. 11(d)(2)(B).                  “[A] ‘fair and just’

reason . . . is one that essentially challenges . . . the fairness

of the Rule 11 proceeding.”            United States v. Lambey, 974 F.2d

1389,   1394   (4th   Cir.    1992)       (en    banc).        “[A]n    appropriately

conducted Rule 11 proceeding . . . raise[s] a strong presumption

that the plea is final and binding.”               Id.

            Courts    consider      six     factors      in    determining      whether

withdrawal of a guilty plea is proper:

            (1) whether the defendant has offered credible
            evidence that his plea was not knowing or
            otherwise   involuntary;   (2)   whether   the
            defendant has credibly asserted his legal
            innocence; (3) whether there has been a delay
            between entry of the plea and filing of the
            motion; (4) whether the defendant has had
            close assistance of counsel; (5) whether

                                      - 2 -
           withdrawal will cause prejudice to the
           government; and (6) whether withdrawal will
           inconvenience the court and waste judicial
           resources.

Ubakanma, 215 F.3d at 424 (citing United States v. Moore, 931 F.2d

245, 248) (4th Cir. 1991) (footnote omitted)).

           With these factors in mind, we have reviewed the record

and the   parties’ briefs on appeal.      We conclude that Handy did not

demonstrate a “fair and just” reason for withdrawing his guilty

plea, and that the district court did not abuse its discretion in

denying the motion.

           Further,   ineffective   assistance     of    counsel   does   not

appear on the face of the record.           We accordingly decline to

address Handy’s claim of ineffective assistance.               See United

States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991).

           We therefore affirm Handy’s conviction. We dispense with

oral   argument   because   the   facts    and   legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                  - 3 -